Citation Nr: 0514855	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  00-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1948 to May 1952.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded the case in June 2003 for procedural 
considerations, and that the action requested in its remand 
has been accomplished to the extent possible.  This case is 
now ready for further appellate review.


FINDING OF FACT

COPD and asthma were not due to any incident of service, 
including exposure to asbestos.


CONCLUSION OF LAW

COPD and asthma were not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran has been advised on numerous 
occasions of his need to provide medical evidence of a link 
between his COPD and asthma and his active service.

First, although it denied the veteran's claim based on the 
now invalidated well-grounded standard, the original 
September 1999 rating decision, April 2000 statement of the 
case, June 2000 rating decision, and July 2000 supplemental 
statement of the case correctly advised the veteran that 
there was no medical evidence linking his COPD and asthma to 
exposure to asbestos during service.

A July 2001 letter to the veteran from the regional office 
(RO) then advised the veteran of the evidence necessary to 
substantiate his claim, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining this evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A September 2001 supplemental statement of the case continued 
to advise the veteran that there was no medical evidence 
linking COPD and asthma to service.

Thereafter, after the Board obtained further examination and 
opinions in February 2003 regarding the etiology of the 
veteran's COPD and asthma, the Board was required to remand 
this matter in June 2003 for the RO's initial consideration 
of this evidence and further action that might be required 
under the VCAA.  Pursuant to the remand, the veteran was 
provided with a July 2003 supplemental statement of the case 
that provided the results of his February 2003 VA 
examination, and notice of the opinion of the examiner that 
the veteran's current respiratory disorders were not related 
to exposure to asbestos during service. 

A July 2003 letter from the RO to the veteran once again 
advised the veteran of the evidence necessary to substantiate 
his claim, and the action that had and would be taken in the 
case based on information supplied by the veteran.  Id.  

July and September 2003 supplemental statements of the case 
advised the veteran that additional evidence provided by the 
veteran still did not link his COPD and asthma to active 
service. 

Although the July 2001 and July 2003 VCAA notice letters came 
after the initial actions that denied the claim, and no 
letter from the RO specifically requested that appellant 
provide any evidence in the appellant's possession that 
pertained to the claim as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding relevant documents that have not already been 
obtained or that are not adequately addressed in documents in 
the claims file.  In addition, neither the veteran nor his 
representative has indicated any intention to provide a 
medical opinion in response to the opinions expressed by the 
February 2003 VA examiner.

Thus, based on all the foregoing, the Board finds that no 
further notice and/or development of this matter is required 
under the VCAA.

The veteran's DD Form 214 reflects his most significant duty 
assignment as the USS Helena.  Other discharge documents 
indicate that the veteran's military occupational specialty 
was boatswain's mate third class.

Service medical records do not reflect any complaints or 
treatment for a respiratory disorder.  Chest X-rays from 
December 1950 and May 1952 were interpreted to reveal 
negative findings, and evaluation of the lungs and chest at 
the separation examination in May 1952 also was negative.

Private hospital records from July 1998 reflect discharge 
diagnoses that included COPD.  It was also noted that the 
veteran had a history of asthma and that he had stopped 
smoking three years earlier after a 47 year history of one to 
three packs per day.

Medical treatment records received from the T. D. C. J. 
Hospital for the period of May 1996 to May 1998 reflect that 
the veteran received periodic treatment for COPD and asthma.  
A treatment program questionnaire reflects the veteran's 
report of respiratory problems since 1991.  X-rays from 
November 1996 and October 1997 were found to indicate no 
active pulmonary process.  January 1998 spirometry was 
interpreted to reflect severe obstruction and low vital 
capacity, believed to possibly be related to a concomitant 
restrictive defect.  

March 1999 VA treatment records reflect that the veteran was 
evaluated for COPD and asthma.

In August 1999, the service department provided a description 
of the duties of a boatswain's mate, and noted that there was 
no way to confirm the extent the veteran was exposed to 
asbestos during his Naval Service.

In his October 1999 notice of disagreement, the veteran 
asserted that an enemy shell hit the veteran's ship during 
service, causing him to be exposed to asbestos. 

Statements from the veteran's children were received in April 
2000, and note their early recollections of their father's 
respiratory problems and its connection to the asbestos he 
was exposed to during service.

The veteran's substantive appeal includes an excerpt from an 
article that addressed exposure to asbestos and the 
development of asbestos-related cancers.

At the veteran's personal hearing in April 2000, the veteran 
testified that his current respiratory problems were related 
to the exposure he had to asbestos during service (transcript 
(T.) at pp. 1-4).  He denied any symptoms during service (T. 
at p. 6).

A July 2000 private chest X-ray was determined to indicate 
negative findings.

August 2001 VA examination revealed a diagnosis that included 
COPD.  August 2001 VA chest X-rays revealed no evidence of 
active cardiopulmonary disease, but VA spirometry at this 
time indicated very mild obstructive ventilatory impairment 
with air-trapping and reduced diffusing capacity.

At the veteran's hearing before the Board in May 2002, the 
veteran testified that he had experienced a respiratory 
problem since he was in the Navy, but that it had gotten 
worse over the years (T. at p. 5).  He was first told by a 
physician that he had COPD or asthma probably thirty years 
ago (T. at p. 6).  

VA respiratory examination in February 2003 revealed the 
veteran's assertion that he was exposed to asbestos while on 
board a ship during the Korean War, and specifically when the 
ship was hit by an enemy shell and asbestos fibers were blown 
all over the place.  The VA examiner also noted that the 
veteran smoked a pack a day for 45 years before he stopped in 
1996 and started again in 1999.  He had been using inhalers 
for several years and would receive nebulizer treatments at a 
clinic periodically.  He denied any admission for COPD.  
Physical examination revealed an obese but pleasant male who 
was not in distress.  Pulmonary studies were found to 
indicate small airways disease with no bronchodilator 
response.  The examiner also found a mild restrictive 
ventilatory defect, which was most likely related to the 
veteran's overweight status.  The examiner concluded that 
there was no radiographic evidence to suggest significant 
asbestos exposure, noting that the chest X-ray was not 
consistent with asbestos lung disease.  The examiner further 
commented that the veteran had significant activity 
limitations but that they were probably more related to his 
overweight status and physical deconditioning.  His 
underlying cardiac disease and peripheral vascular disease 
were also found to be likely contributors.  

In a July 2003 statement in support of his claim, the veteran 
wanted to add that he started smoking when he went into the 
military.

An August 2003 private medical statement reflects that the 
veteran was advised to continue inhalers by prescription.  

An August 2003 statement from a long-time friend of the 
veteran indicates that this witnessed had observed the 
veteran with respiratory problems and that the veteran had 
shown her evidence of his exposure to asbestos during 
service.  

In August 2003, the veteran also provided another excerpt 
from an article that addressed exposure to asbestos and the 
development of asbestos-related cancers.

At the veteran's personal hearing in March 2004, the veteran 
again noted his exposure to asbestos in service and that he 
had been using medication for his respiratory condition for 
about 15 years (T. at pp. 1-5).  


II.  Analysis

The Board has reviewed the record and first notes that there 
is no evidence of complaints or treatment of a respiratory 
disorder during service.  However, it is clear that the 
veteran's primary contention is that his post-service 
development of COPD and asthma is the result of his exposure 
to asbestos while on board ships during his active service.  
It is also apparently the veteran's intention to 
alternatively assert that his COPD and asthma are related to 
long-term tobacco use during service.  In this regard, 
however, the Board notes that such a claim was specifically 
denied by a rating decision in September 1999 that was not 
timely appealed.  Consequently, the Board finds that this 
issue has not been developed for current appellate review.

The Board would further note as did the RO that in July 1998, 
the Internal Revenue Service Restructuring and Reform Act was 
enacted.  That law added 38 U.S.C.A. § 1103, which prohibits 
service connection for disability or death on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service.  By its 
terms, 38 U.S.C.A. § 1103 is applicable only to claims filed 
after June 9, 1998.  See also 38 C.F.R. § 3.300 (2004).  In 
this case, even accepting the oldest of the veteran's 
relevant claims filed in July 1998, service connection on the 
basis of tobacco use would still be precluded as a matter of 
law.

The Board also observes that the veteran has not sought 
service connection for COPD or asthma on the basis that they 
resulted from tobacco use that resulted after service from 
service-connected disability, and there is no evidence in the 
record that supports such a relationship.  See VAOGCPREC 6-
2003 (October 28, 2003).  

Therefore, turning back to the veteran's most viable theory 
of entitlement to service connection for his claimed 
disorders, the Board would initially note that there is 
satisfactory medical evidence of both COPD and asthma.  
Moreover, the Board has considered the statements of the 
veteran, his duties as boatswain's mate, and the statements 
from the service department, and concluded that the evidence 
is sufficiently in equipoise on the subject of the veteran's 
exposure to asbestos in service, such that the veteran should 
be given the benefit of the doubt, and found to have been 
exposed to asbestos during service.

The Board would further note, however, as has been 
communicated to the veteran on numerous occasions by the RO, 
merely establishing current disability and exposure to 
asbestos during service is not enough.  The law further 
requires that there be medical evidence of a link between 
current diagnoses of COPD and asthma and the exposure to 
asbestos during service.  

In this regard, the record reflects that the veteran has been 
unable to provide competent medical evidence linking his COPD 
and asthma to in-service asbestos exposure, and 
unfortunately, to the extent VA has made an effort to assist 
the veteran through medical opinion linking current 
disability and service, that evidence has not done so.  More 
specifically, it was the opinion of the February 2003 VA 
examiner that there was no radiographic evidence to suggest 
significant asbestos exposure and that the chest X-ray was 
not consistent with asbestos lung disease.  

Although the examiner's apparently conceded the possibility 
of some exposure to asbestos in service, he did not find it 
significant, concluding instead that no current respiratory 
disability was related to asbestos exposure and was more 
likely the result of other factors such as the veteran's 
overweight status, physical deconditioning, cardiac disease, 
and peripheral vascular disease 

The veteran, his friend, and children are also not competent 
to render a diagnosis or to attribute his symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In addition, as was noted by the RO, the veteran's 
articles linking asbestos exposure to asbestos-related 
cancers is not helpful to the veteran where his claimed 
disorders do not include respiratory cancer.  

The Board would also note at this point that it has also 
considered whether the exposure to asbestos during combat 
conditions would permit the Board to establish service 
connection under 38 U.S.C.A. § 1154 (West 2002) without the 
need for nexus evidence.  However, under these circumstances, 
the Board finds that while this provision permits the Board 
to conclude that the veteran was exposed to asbestos during 
combat conditions, it does not obviate the need for medical 
evidence to link that exposure to current disability.  It 
should also be noted that even if the Board were to find that 
service connection could be established based on this 
provision without nexus evidence, service connection for such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary, and the Board finds that the 
February 2003 VA examiner's uncontroverted medical opinion 
that there was no radiographic evidence to suggest 
significant asbestos exposure and that the chest X-ray was 
not consistent with asbestos lung disease, constitutes such 
clear and convincing evidence.

In summary, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for COPD and asthma, and that service 
connection for these disabilities is therefore not warranted.


ORDER

The claim for service connection for COPD and asthma is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


